Case 1:15-cr-00095-AJN Document 2775-1 Filed 03/08/20 Page 1 of1

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORI. DOC #:____
—-- -X DATE FILED: 3 [4/20
UNITED STATES
Vv. 15. Cr. 95 (AJN)

DANTE STEPHENS

 

In order to ensure that Dante Stephens, Reg. No. 77423-054, is afforded access to
counsel in preparation for the violation of supervised release hearing scheduled for March 13,
2020, it is hereby

ORDERED that the Metropolitan Correctional Center permit Mr. Stephens’s counsel to

visit him beginning on Monday, March 9, 2020 through Thursday, March 12, 2020, assuming no
specific security concerns are presented by counsel’s visit.

SO ORDERED

New York, New York
Dated: March ®, 2020

 

‘Aligon J“’Nathan

United States District Judge

 
